{¶ 25} I respectfully dissent from my learned colleagues in the majority. The appropriation of funds is a legislative function. The Ohio General Assembly enacted Section 63.09 of Am.Sub.H.B. No. 94. This was an appropriation measure made as part of the state's biennial budget. The trial court, by ordering the transfer of the $60 million back to ODJFS, took on a legislative function. I believe that this order was beyond the trial court's judicial boundaries; the most the trial court could have done was to declare Section 63.09 of Am.Sub.H.B. 94 invalid. The doctrine of separation of powers prevented the trial court from going further.
 {¶ 26} The transferred funds in the case at bar were not supplied by the federal government for the purpose of providing welfare services. Rather, the federal government reimbursed Ohio for expenses that the state had already incurred in providing such services. Therefore, the $60 million belonged to the state, and the state was free to use the reimbursement funds as it determined.
 {¶ 27} Accordingly, I would reverse and remand.